Citation Nr: 9913978	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for invasive pituitary 
adenoma-microadenoma.

2.  Entitlement to service connection for acromegaly of the 
feet bilaterally, due to pituitary tumor.

3.  Entitlement to service connection for degenerative joint 
disease and osteopenia of the feet.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to July 
1980.

This appeal arises from a July 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO).  In that 
decision, the RO denied service connection for invasive 
pituitary adenoma-microadenoma, for acromegaly of the feet 
bilaterally, due to pituitary tumor, and for degenerative 
joint disease and osteopenia of the feet.


REMAND


The veteran is seeking service connection for pituitary 
adenoma, acromegaly of the feet, and degenerative joint 
disease and osteopenia of the feet.  He contends that these 
conditions began while he was in service, or were aggravated 
during service.  The Board finds that additional development 
is needed prior to adjudication of the veteran's appeal.  
Initially, the Board notes that the claims file does not 
contain a copy of a DD Form 214 or other verification of the 
veteran's dates of active service.  The RO should obtain 
verification of the veteran's service.  The Board also notes 
that the veteran has reported that he receives Social 
Security disability benefits.  The RO should obtain copies of 
any Social Security Administration (SSA) decisions regarding 
disability benefits for the veteran, along with the evidence 
relied upon by SSA to reach its decisions.  In a December 
1996 claim, the veteran reported that he was diagnosed with a 
benign pituitary tumor in 1986, and that a doctor told him 
that the tumor had begun when he was twenty years old.  
Although a number of medical records are associated with the 
claims file, there is no medical record or opinion that 
addresses the date of onset of the veteran's pituitary 
adenoma and acromegaly.  The veteran should be afforded the 
opportunity to submit additional evidence in support of his 
claims, particularly a written statement and explanation from 
any medical professional who has concluded that the veteran's 
pituitary and related disorders began while the veteran was 
in service.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain verification of 
the veteran's dates of active service, 
and should associate the separation 
document or other form of verification 
obtained with the veteran's claims file.

2.  The RO should request from the Social 
Security Administration (SSA) copies of 
any decisions regarding disability 
benefits for the veteran, including 
copies of the evidence relied upon by SSA 
to reach its decisions.

3.  The RO should inform the veteran that 
he may submit additional evidence in 
support of his claims, and that he is 
encouraged in particular to submit any 
written medical evidence or opinion that 
addresses the date of onset of his 
pituitary and related disorders.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









